        Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 1 of 33




Kenneth L. Baum, Esq.
LAW OFFICES OF KENNETH L.
BAUM LLC
167 Main Street
Hackensack, New Jersey 07601
201-853-3030
201-584-0297 Facsimile
Attorneys for Defendant Educational
Credit Management Corporation

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHUL MANCHANDA,
                                                  CIVIL ACTION NO. 1:19-cv-05121 (WHP)
                       Plaintiff,
                                                                     Civil Action
        v.
                                                         EDUCATIONAL CREDIT
EDUCATIONAL CREDIT MANAGEMENT                        MANAGEMENT CORPORATION’S
CORPORATION,                                            RESPONSE TO PLAINTIFF’S
                                                   STATEMENT OF MATERIAL FACTS AS
                       Defendant.                    TO WHICH THERE IS NO GENUINE
                                                    ISSUE TO BE TRIED IN SUPPORT OF
                                                   MOTION FOR SUMMARY JUDGMENT
                                                         PURSUANT TO RULE 56.1




        Defendant Educational Credit Management Corporation (“ECMC”), through its attorneys

of record, Law Offices of Kenneth L. Baum LLC, responding to Plaintiff Rahul Manchanda’s

(“Plaintiff”) Statement of Material Facts as to Which There is No Genuine Issue to be Tried in

Support of Motion for Summary Judgment Pursuant to Rule 56.1 [Dkt. No. 76-2], states as

follows: 1




        1
          Unless otherwise noted, the capitalized, defined terms herein shall have the definitions
ascribed to them in the Declaration of Kerry Klisch in support of ECMC’s opposition to
Plaintiff’s motion for summary judgment (“Klisch Dec.”).
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 2 of 33




                                          Background

       1.       Educational Credit Management Corporation (“ECMC”) is a non-profit guaranty

agency that participates in the Federal Family Education Loan Program (“FFELP”) and is

authorized to collect from defaulted borrowers through administrative orders.

                RESPONSE: ECMC admits that it is a non-profit guaranty agency in the

Federal Family Education Loan Program (“FFELP”). ECMC objects to the remainder of this

paragraph on the basis that it is not supported by admissible evidence. See Fed. R. Civ. P. 56(c)

and Local Civil Rule 56.1.

                      ECMC Collectors Earn Big Money Collecting
                 from Struggling Borrowers Suffering Financial Hardship

       2.       ECMC may be a non-profit, but those that work for ECMC make substantial

profits by “ruthlessly” collecting against indigent debtors facing extreme financial hardship and

misleading them for financial gain, steering them into a costly “rehabilitation program” that adds

25% to 30% onto the loan balance – which though advertised and sold as “rehabilitative” is

actually “punitive.” ECMC devotes its resources and awards bonus compensation in tiers,

rewarding the debt collectors in its boiler room sales floors for how many student loan debtors

they can enroll into the costly “rehabilitation program” rather than helping debtors avoid default

or educating debtors on less costly repayment options. ECMC’s entire operation exists almost

exclusively to engage in ruthless “debt collection” activities whereby ECMC picks the bones of

and preys on the misfortune of defaulted debtors in order to reap huge profits that account for

more than 75% of ECMC’s annual revenues.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       3.       Both ECMC and its employees reap substantial profits from the devastation they


                                                2
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 3 of 33




cause to the lives and pocketbooks of beleaguered defaulted student loan debtors. For example,

Joshua Mandelman made $454,000 in a single year as a student-loan debt collector for ECMC --

more than twice the pay of the U.S. Secretary of Education. John Hechinger, “Taxpayers fund

$454,000 pay for collector chasing student loans,” BLOOMBERG NEWS (May 16, 2012). 2

Richard Boyle, chief executive officer of ECMC, received $1.1 million in 2010, including

commuting expenses from his ranch in New Mexico. Id. Five other managers each took home

more than $400,000. Id. As Hechinger put it in his article:

                The company charges fees to borrowers and earns commissions from
                taxpayers -- totaling as much as 31 percent -- when it collects on defaulted
                student loans. Those rich rewards, which are approved by Congress, are
                sparking criticism that ECMC and similar collection agencies are reaping a
                bonanza from former students’ pain.

Id. CEO Richard Boyle -- a former executive with SLM Corp., the largest U.S. student-loan

company, known as Sallie Mae -- received $271,000 in 2002. Id. His compensation rose to

$618,000 in 2004, $852,000 in 2008 and $1.1 million in 2010, making him the highest-paid head

of a guaranty agency. Id.

                 RESPONSE: ECMC objects to this paragraph on the basis that it is not supported

by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

           4.    Under government rules, guaranty agencies add collection costs -- currently as




       2
           Available at https://www.telegram.com/article/20120516/NEWS/305169924.




                                                3
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 4 of 33




much as 25 percent -- to a borrower’s loan balance 3. Hechinger Article, passim. 4 They also keep

16 percent of any money recovered. Id. If an agency “rehabilitates” a loan -- getting borrowers to

make nine payments in 10 months -- it gets a jackpot. Id. By law, the organizations can receive

as much as 37 percent of a borrower’s entire loan amount, half in collection costs and half in

taxpayer-funded commissions 5 . Id. However, the key to this strategy of getting maximum

collection costs is that ECMC must wait for 60 days after a Notice of Default is served to become

statutorily entitled to these “collection costs,” and then only after formally Defaulting the

borrower (and ruining their credit in the process), will ECMC assist with rehabilitation of the

loan. Id. Certainly, ECMC could just as easily counsel the borrower on how to avoid default in



       3
            The Higher Education Act (“HEA”) states that “a borrower who has defaulted on a loan
. . . shall be

       required to pay . . . reasonable collection costs.” 20 U.S.C. § 1091a(b)(1).


       4
           Available at https://www.telegram.com/article/20120516/NEWS/305169924.


       5
          When a guaranty agency sells a defaulted loan that has been rehabilitated, the HEA
states that

        “the guaranty agency . . . may, in order to defray collection costs . . . charge to the
borrower an amount not to exceed 18.5 percent of the outstanding principal and interest at the
time of the loan sale.” 20 U.S.C. § 1078-6(a)(1)(D). See also Bates No.: 107, which while only
the 1st page of the Note is attached, the 3rd page, which is omitted, states, pertinently at Section
28(A) that “these costs…in the case of [federal] loans in default, held by a guaranty agency, may
not exceed 18.5 percent of the outstanding principal and interest on the loan at the time the
holders certify the payoff amounts.” Effective July 1, 2014, the HEA was amended to reduce the
rate of collection costs from 18.5 percent to 16 percent of the principal and interest outstanding.
Joint Resolution, Pub. L. 113-67, § 501(2), 127 Stat. 1165, 1187 (2013). The HEA further
provides that, if the rehabilitated loan is transferred to DOE rather than to an eligible lender, “the
guaranty agency shall add to the principal and interest outstanding at the time of the assignment
of such loan an amount equal to [the assessed collection costs].” 20 U.S.C. § 1078-6(a)(1)(E)
(2014).



                                                  4
        Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 5 of 33




the first place – but, this is not very profitable. Id. Statistics are not available for all years, but in

2010, 76% of ECMC’s revenue came from debt collection, where it defaulted delinquent

borrowers, particularly those filing bankruptcy, imposed “collection costs,” and then rehabilitated

the loans, reselling them into the market as federally guaranteed and performing loans, and

thereby reaping a windfall from the United States taxpayer for the minimal work involved in

helping the distressed and downtrodden out of a catastrophe ECMC purposely created in order to

profit from debtor hardships. Id. A side benefit is leaving the beleaguered student loan debtor

with 130% as much debt as he started with, and already couldn’t pay, resigning the individual to

debt slavery for life. Id.

                 RESPONSE: Other than to admit that collection costs on defaulted student

loans are determined pursuant to federal regulations (Klisch Dec. at ¶¶ 8-10), ECMC objects to

this paragraph on the basis that it is not supported by admissible evidence. See Fed. R. Civ. P.

56(c) and Local Civil Rule 56.1.

         5.      ECMC has powerful financial incentives to engage in debt collection rather than

debt counseling. ECMC says it typically collects 31 percent, or $7,750 on a $25,000 loan. Id.

That’s 31 times what it can make for preventing the default through counseling and about 3 times

the return investors can expect over a 10-year period investing in the stock market, and those fees

are earned in 4-5 months, not 10 years. Id. Certainly, debt collection is a profitable business for

ECMC. Id. In 2010, ECMC generated $131 million from debt collection, or about three quarters

of its revenue. Id.

                 RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

         6.      Thus, ECMC’s “principal purpose” is the collection of debts, and it behaves as




                                                    5
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 6 of 33




such. Were ECMC truly acting in accord with fiduciary duties to the Department of Education

(“DOE”), to the United States Government at large and to the taxpayer, its revenues would be

earned from counseling debtors facing severe economic hardships on options to avoid default

through Loan Rehabilitation, Loan Consolidation and Income-Based Repayment, thereby

avoiding the necessity of having the government front the collection costs, which as will be

explained herein, are engineered by ECMC solely for profit, and constitute a windfall or unjust

enrichment earned off the backs of unwitting debtors ensnared by ECMC’s scheme for profiting

off the misfortunes of others.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

                     Plaintiff Rahul Manchanda’s Loan and ECMC’s
                  Debt Collection Activities and Deceptive Trade Practices

       7.       On May 1, 2003, Plaintiff Rahul Manchanda, as Borrower, signed a Federal

Consolidated Loan Application and Promissory Note with College Loan Corporation (“CLC”)

for student loans made under FFELP, which had a guaranty by American Student Assistances

(“ASA”). Bates No.: 0000107. The principal balance of the loan was $118,805.67 with a fixed

interest rate of 4.625%. Id.

                RESPONSE: Other than to object to the allegation that Plaintiff’s student loan

bore a fixed interest rate of 4.625%, on the basis that it is not supported by admissible evidence

(see Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1), ECMC admits the allegations in this

paragraph.

       8.       Manchanda’s student loans became due on October 14, 2003. Bates Nos.:

000074-000080. Manchanda paid the loan timely for 94 months and paid a total of $56,034.65,

although these payments only covered the interest on the loan and barely made a dent in the


                                                 6
        Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 7 of 33




principal. Id.

                 RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

        9.       On March 14, 2014, after utilizing all 31 months of available forbearance during

periods of economic downturn (i.e., in 2008-2010), Plaintiff Manchanda missed the March

payment and became delinquent. Id. At this time, Mr. Manchanda was suffering an economic

hardship and was unable to pay his bills as they came due, including his student loan payments.

                 RESPONSE: Other than to state that Plaintiff failed to maintain repayment of

his student loan and attained a default status (Klisch Dec. at ¶ 7), ECMC objects to this

paragraph on the basis that it is not supported by admissible evidence. See Fed. R. Civ. P. 56(c)

and Local Civil Rule 56.1.

        10.      On April 30, 2014, Plaintiff Manchanda filed a Ch. 13 Bankruptcy under Docket

No.: 14-11259 (ALG). Bates Nos.: 000074-000080, 000081-000086, 000108-000110.

                 RESPONSE: ECMC admits the allegations in this paragraph.

        11.      On June 3, 2014, ASA filed a Proof of Claim “for CLC… On behalf of MHEAC

d/b/a ASA” in the amount of $113,506.79 for the defaulted student loan. (Ex. X to Fazzio Decl.,

Pgs. 1-2).

                 RESPONSE: ECMC objects to this paragraph on the basis that there is no “Ex.

X” to the Fazzio Decl., and therefore, the allegations in this paragraph are not supported by

admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

        12.      As a result of Manchanda’s bankruptcy, ASA paid a bankruptcy claim on July 6,

2014, in the amount of $114,489, which included interest accrued after the claim date. Id.

Defendant ECMC’s representative, Pamela Smith, responded to Plaintiff Manchanda’s CFPB



                                                 7
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 8 of 33




Complaint with a detailed explanation of this loan history with ASA as the guarantor at the time

of delinquency, default and bankruptcy filing. Bates Nos.: 000074-000080. 6

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       13.      Prominent in those facts was the clear delineation of ASA – not ECMC – as the

guarantor who paid out the claim after the original default on Manchanda’s loan. Id. Ms. Smith

explained clearly that “the loan was … originally guaranteed by American Student Assistance

(“ASA”)” and “ASA paid a bankruptcy claim… of $114,489” and “[d]ue to the bankruptcy

filing, ASA transferred all right, title and interest of the loan to ECMC …” Id. In other words,

Manchanda’s delinquent loan was in default and subject to a bankruptcy filing, leaving absolutely

no question of its distressed character.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       14.      At this point ECMC received assignment of the loan for the “principal purpose”

of engaging in “debt collection” activity. In order to collect on Mr. Manchanda’s defaulted




       6
         The convoluted history of the bankruptcy filings and loan transfers is as follows: Due to
the bankruptcy filing, ASA transferred all rights, title and interest of the loan to ECMC on July
10, 2014, and ECMC acquired the defaulted debt by way of assignment. On July 15, 2014, ASA
sent a Notice that ECMC had taken over Plaintiff’s loan. Bates Nos.: 000081-000086, 000108-
000110. On July 6th, 2014, the default claim was forwarded and assigned to ECMC. Bates
Stamp. 000046-000047. As Pamela Smith noted, the default and subsequent transfer was based
on Plaintiff Manchanda’s delinquency and prompted by his bankruptcy filing. Bates Nos.:
000074-000080. On January 7, 2015, Plaintiff’s Ch. 13 Bankruptcy under Docket No.: 14-11259
(ALG) was voluntarily dismissed on the Order of the Honorable Allan L. Gropper, U.S.B.J.
Bates Nos.: 000082-000085. Second BK Dismissal 000082-000086 on the Order of the
Honorable James L. Garrity, Jr., U.S.B.J., which Order was entered on January 27, 2017.




                                                8
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 9 of 33




student loan, ECMC went on to take the steps of formally declaring the default and informing the

debtor of his rights (which was deceptively and deficiently done by sending the notification to

the wrong address, cheating the borrower out of advanced warning of exorbitant “collection

costs” and depriving him of fair legal process under the regulations), adding collection costs (to

the extent authorized by 34 C.F.R. § 682.410(b)(2), which is allowable only after providing the

requisite notice to the correct address), and engaging in debt collection, including but not limited

to by enrolling the borrower in rehabilitation (and offering alternatives of providing a repayment

plan or administering an administrative wage garnishment). Id.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       15.      It is very clear that ASA was the guarantor on the loan and ECMC stepped-in

strictly as a “debt collector.” Id. Ms. Smith explains that ECMC sold the loan back to ACS in

2015 for $117,808.98 when Manchanda came out of bankruptcy, but the loan went back into

default and ACS filed a claim against ECMC wherein ECMC allegedly paid $124,790.43 for the

default and the “account was placed for collections.” Id. (Emphasis added).

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In

addition, ECMC only collects debts for its own account – that is, debts in which it has a

proprietary interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       16.      The simple explanation for the ping-pong with regard to ECMC taking over the

loan, selling it back to ACS, and then taking re-assignment of it is that ECMC does not collect

on loans that are in bankruptcy (Bates Nos.: 00001-000018, see Pg. 4, Para. 6-7), but rather only

“collects” once a bankruptcy ends, and as a “debt collector” whose “principal purpose” is the



                                                  9
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 10 of 33




collection of debts, ECMC does not administer uncollectible debts that are covered by the

automatic stay. The relevant portion of ECMC’s Guaranty Agreement with the DOE states at

Paragraph 7: “7. Post-Bankruptcy Collections. When administering loans on which a borrower has

filed a petition for relief under the U.S. Bankruptcy Code, in instances where the bankruptcy case

concluded and the loans were in default at the time the borrower filed bankruptcy, the loans shall

be assigned by ECMC/the Federal Services Bureau to ECMC/the Guarantor for post-default

collections.”

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In

addition, ECMC only collects debts for its own account – that is, debts in which it has a

proprietary interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       17.      As these facts, and the agreements between ECMC and the DOE plainly show,

ECMC never administered Plaintiff’s loan in a fiduciary capacity at any relevant time, but rather

acted as a “debt collector” tasked with “post-default collections” at all relevant times. Id.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In

addition, ECMC only collects debts for its own account – that is, debts in which it has a

proprietary interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       18.      On February 6, 2017, ECMC allegedly sent Plaintiff a Notice of Default

(“NOD”) noting that “collection costs of up to 23.4% [would be] added to [the] loan pursuant

to federal regulations” if the loan balance was not paid off within 60 days or by April 7, 2017.

Bates No.: 000066-000069. The NOD was addressed to the knowingly incorrect address of “82

Beaver Street, Apt. 301, New York, NY 10005.” Bates No.: 000066 [Address Block in Upper



                                                 10
        Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 11 of 33




Left-Hand Corner]. This was not Mr. Manchanda’s address at that time, which was known to

ECMC.

                RESPONSE: Except to admit the contents of the NOD, ECMC objects to this

paragraph on the basis that it is not supported by admissible evidence. See Fed. R. Civ. P. 56(c)

and Local Civil Rule 56.1. ECMC sent the NOD to Plaintiff’s last-known address as of the date

of the NOD. (Klisch Dec. at ¶ 18.)

        19.     On February 6, 2017, Mr. Manchanda lived at 150 W 51st St., Apt. 2106, New

York, NY 10019. (See, e.g., Bates No.: 000072). This was the address ECMC had on file as Mr.

Manchanda’s last known address during the collection call on April 14, 2017, which resulted in

Mr. Manchanda’s loan being rehabilitated. The Audio Transcript states pertinently:

                Mr. Sarang: [00:00:48] Yeah, that's actually one of the reasons why I was
                actually contacting you. How's your Friday coming along so far? It's going it's
                getting there slowly but surely not a problem. All right, so really quickly, I just
                wanted to make sure that the information we have for you is still correct. I
                have. Let's see here. Is it 150 West 51st apartment, 2106? Yep. New York,
                NY. Oh, say it again, suite number,

                Rahul Manchanda: [00:01:16] Yes, if you want to say. That's right, yes.
2106.

                Mr. Sarang: [00:01:18] Oh, OK. I got you. No worries. No worries. I got a
                New York New York 10019. And then I have your home phone is these six
                four six six four five zero nine nine three. Is that correct as well?

(Audio Transcript :48 to 1:18). This was also the address to which all later correspondence from

ECMC was addressed. (See, e.g., Bates No.: 000072). The correct address was known to ECMC

and was the address “[ECMC] [had on file] for [Mr. Manchanda].” Id. However, the NOD was

intentionally mailed to a different address. On information and belief, this was done purposely

to deprive Mr. Manchanda of fair warning that “collection costs” would be imposed if action was

not taken and to deceptively steer Mr. Manchanda into its “rehabilitation program.” This



                                                11
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 12 of 33




prejudiced Mr. Manchanda’s rights to avoid default and avoid collection costs, and locked-in

ECMC’s ability to earn the exorbitant $36,559.19 of “collection costs” and for Mr. Sarang to earn

his monthly bonuses and commissions. The applicable statutes and regulations prohibit collection

costs from being imposed until fair warning is provided by way of a valid NOD being provided

to the borrower at their last known address.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not supported

by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. ECMC sent the

NOD to Plaintiff’s last-known address as of the date of the NOD. (Klisch Dec. at ¶ 18.)

       20.      Thus, the NOD was defective under 34 C.F.R. § 682.410(b)(5)(ii)(A) which has

as a condition precedent that proper notification be provided to the consumer before charging

collection costs or reporting the consumer to a Consumer Reporting Agency. The applicable

regulations so require:

               (ii) The guaranty agency, after it pays a default claim on a loan but before it
               reports the default to a consumer reporting agency or assesses collection costs
               against a borrower, shall, within the timeframe specified in paragraph
               (b)(6)(ii) of this section, provide the borrower with –
                       (A) Written notice that meets the requirements of paragraph (b)(5)(vi)
               of this section regarding the proposed actions;
                       (B) An opportunity to inspect and copy agency records pertaining to the
               loan obligation;
                       (C) An opportunity for an administrative review of the legal
               enforceability or past-due status of the loan obligation; and
                       (D) An opportunity to enter into a repayment agreement on terms
               satisfactory to the agency.

                34 C.F.R. § 682.410(b)(5)(ii).

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation that is supported by admissible evidence. In

addition, ECMC sent the NOD to Plaintiff’s last-known address as of the date of the NOD.

(Klisch Dec. at ¶ 18.)


                                                 12
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 13 of 33




       21.      On information and belief, this was no mere oversight, but a scheme by ECMC

to harm consumers already experiencing undue financial hardship after exiting bankruptcy by

deceptively charging them “collection costs” which would result in a financial windfall for

ECMC and its employees, despite deceptively depriving the debtor of fair warning and notice of

their rights. On information and belief, making all reasonable inferences that can be made from

the facts on record, ECMC purposely sent the NOD to the wrong address.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In

addition, ECMC sent the NOD to Plaintiff’s last-known address as of the date of the NOD.

(Klisch Dec. at ¶ 18.)

       22.      Without question, the NOD was never received by Mr. Manchanda despite the

fact his correct address was known to ECMC as evidenced by the fact that they continued to

contact him at his new address and telephone numbers and had verified his new address countless

times, prior. (See Para 17 above).

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In

addition, ECMC sent the NOD to Plaintiff’s last-known address as of the date of the NOD.

(Klisch Dec. at ¶ 18.)

       23.      Despite failing to provide the NOD required by regulation 34 C.F.R. §

682.410(b)(5)(ii)(A), which would have advised Mr. Manchanda of his options to prevent

“collection costs” from accruing, the paperwork ultimately presented to Mr. Manchanda to avert

this disaster already had the collection costs of 23.4% added-in, increasing the loan balance from

$124,790.43 to $161,349.62 or increasing the total loan balance by a whopping 130%. Bates Nos.


                                                13
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 14 of 33




000019-000030.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In

addition, ECMC sent the NOD to Plaintiff’s last-known address as of the date of the NOD.

(Klisch Dec. at ¶ 18.)

       24.      Because the Rehabilitation Agreements provided to Mr. Manchanda to DocuSign

on April 14, 2017 recited the inflated balance of $161,349.62, ECMC deceptively trapped Mr.

Manchanda in a Hobson’s Dilemma and falsely advertised the rehabilitation program as the only

conceivable way forward, misleading Mr. Manchanda into believing he had no choice but to pay

the higher loan balance with the $36,559.19 of additional charges, thereby engaging in deceptive

business practices, because applicable law does not permit the addition of these collection charges

if notice is not properly given, if the loan is timely rehabilitated or consolidated in time, or if a

qualifying repayment plan is entered into, and therefore does not require a debtor to agree to the

“collection costs” as a condition of rehabilitating their defaulted loan. Bates Nos. 000019-000030.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       25.      The April 14, 2017 Rehabilitation Agreement stated pertinently, “Upon

rehabilitation, the outstanding balance of your loan(s), including collection costs, will be

capitalized. The collection costs will be a percentage (not to exceed 16 percent) of the original

principal and interest balance at the time of rehabilitation. Collection costs are determined

pursuant to federal regulations. See 34 C.F.R. § 682.410(b)(2).” (Emphasis added).

                RESPONSE: ECMC admits the allegations in this paragraph.

       26.      This is misleading. In point of fact, 34 C.F.R. § 682.410(b)(2) expressly states



                                                 14
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 15 of 33




that a borrower who rehabilitates a defaulted loan will not be responsible for such collection

costs (if action is taken within 60-days of notice). The regulation states pertinently:

                (2) Collection charges.

                       (i) Whether or not provided for in the borrower's promissory note and
               subject to any limitation on the amount of those costs in that note, the guaranty
               agency may charge a borrower an amount equal to the reasonable costs incurred
               by the agency in collecting a loan on which the agency has paid a default or
               bankruptcy claim unless, within the 60-day period after the guaranty agency
               sends the initial notice described in paragraph (b)(6)(ii) of this section, the
               borrower enters into an acceptable repayment agreement, including a
               rehabilitation agreement, and honors that agreement, in which case the
               guaranty agency must not charge a borrower any collection costs.

34 C.F.R. § 682.410(b)(2).

                RESPONSE: Other than to admit the language of the relevant portion of the

federal regulations, ECMC objects to this paragraph on the basis that it is not supported by

admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.


       27.      In conjunction with the “sewer service” of the NOD, these are false or misleading

statements in connection with the collection of a debt which are per se violations of the FDCPA.

See 15 U.S.C. § 1692(e) ((e)(10) prohibits deceptive means and false representations used to

collect a delinquent debt, (e)(4) prohibits the deceptive practice of insinuating that nonpayment

of the debt will result in seizure of assets or garnishment of wages when the debt collector does

not actually intend to engage in such practices, and is simply using such threats to scare the debtor

into compliance (i.e., agreeing to $36,559.19 of additional “collection costs” amounting to about

30% of the outstanding debt to “avoid garnishment” as the opening salvo of the collection call

explained), and (e)(11) prohibits a debt collector from posing as a student loan company or

otherwise misleading the debtor about who he is really speaking with and the true nature of the

interaction and its debt collection purposes).


                                                 15
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 16 of 33




                  RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and is not supported by admissible evidence. See Fed. R. Civ. P. 56(c) and

Local Civil Rule 56.1.

       28.        A Notice of Default was allegedly issued on February 6, 2017, stating that “As a

result of your failure to meet your federal student loan repayment obligation, Educational Credit

Management Corporation (“ECMC”), as guarantor of your loan(s), was required to pay a default

claim to your lender and take assignment of your loan(s) as shown in Attachment B. Your

total payment amount as of the date of this letter is $128693.44.” Bates Nos.: 000066-000069.

(Emphasis added). The Notice of Default advised that a consequence of Default was that

“Collection costs of up to 24.34% (subject to change) added to your loan, pursuant to federal

regulations.” Id. On the 2nd Page of the Notice of Default, it states that after 9 on-time payments

in a 10-month period, “Your new lender will capitalize any outstanding interest and collection

costs (capped at 16%) to your principal balance.” Id. The Notice of Default indicates that

“important information about interest accrual, collection costs, and your rights is included in

Attachment A.” Id.

                  RESPONSE: ECMC admits the contents of the Notice of Default referenced in

this paragraph.

       29.        Buried in the fine print of Attachment A, the Notice of Default further states,

“Collection costs. Sixty days after the date of this letter, pursuant to 20 U.S.C. § 1091(a)(b) and

34 C.F.R. § 682.410(b)(2), you will be assessed collection costs on your delinquent loan(s).

These collection costs may be substantial and will be a percentage of your principal balance based

on either the percentage calculated annually under the formula in 34 C.F.R. § 30.60 or the amount

you would be charged if your loan(s) was held by the U.S. Department of Education.”



                                                 16
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 17 of 33




                 RESPONSE: Other than to object to the term, “Buried in the fine print,” which

is argumentative and not supported by admissible evidence (see Fed. R. Civ. P. 56(c) and Local

Civil Rule 56.1), ECMC admits the content of the Notice of Default referenced in this

paragraph.

       30.       Unfortunately, Mr. Manchanda never received the NOD since it was sent to the

wrong address.

                 RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In

addition, ECMC sent the NOD to Plaintiff’s last-known address as of the date of the NOD.

(Klisch Dec. at ¶ 18.)

       31.       April 7, 2017 marked the end of the Sixty-Day window in which Mr.

Manchanda’s loan could have been rehabilitated under 34 C.F.R. § 682.410(b)(2) without

incurring $36,559.19 of additional “collection costs” amounting to about 30% of the outstanding

debt. Between February 6, 2017 and April 7, 2017, ECMC maintained radio silence and failed

to contact Mr. Manchanda at all, let alone to advise him of his rights to rehabilitate his loan during

this critical period before he would be on the hook for 130% of the original balance. In fact,

ECMC waited a full additional week for good measure, ensuring its entitlement to “collection

costs” under 34 C.F.R. § 682.410(b)(2) was firmly established, before first reaching out and first

making contact to Mr. Manchanda to address the delinquency on his loan. Note: Mr. Manchanda

actually proactively and of his own accord reached out to ECMC (on March 9, 2017 among

other times), but they did not return his calls or provide guidance on what to do to avoid default

– even though Mr. Manchanda affirmatively inquired about his options. Bates Stamp Nos.:

000036-000037, wherein the log includes a March 9, 2017 inquiry by Mr. Manchanda asking for



                                                  17
      Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 18 of 33




a “payment arrangement or offer in compromise for a lump sum.” Id.

                   RESPONSE: ECMC objects to this paragraph on the basis that it is

argumentative and not supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local

Civil Rule 56.1.

       32.         On April 14, 2017, ECMC Agent Mithun Sarang called Mr. Manchanda at his

home after hours and convinced him to enter into a Rehabilitation Agreement to avoid further

collection activity, which included an affirmation of the new debt balance of $161,349.62 (which

included the collection costs of $36,559.19 which were added to the loan). Bates Nos. 000019-

000030. During the call with Mr. Mithun Sarang he advised Mr. Manchanda that the collection

costs were “an unavoidable consequence of default” stating that “this is just what happens when

you default.”

                   RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       33.         During the collection call, ECMC Agent Mithun Sarang started the conversation

by saying he was calling “about your defaulted federal student loans… to give you options of

avoiding any future wage garnishments.” Audio Recording at :30. (Emphasis added). Mr.

Sarang promptly impermissibly asked for information to contact Mr. Manchanda at work,

impermissibly asked for his work phone number, and impermissibly asked if ECMC could auto-

dial Mr. Manchanda at work, and confirmed the address for his employer, which had obviously

never changed for 20 years. Audio Recording at 1:30-2:15.

                   RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       34.         Mr. Sarang then proceeded to claim to be presenting Mr. Manchanda with “all



                                                 18
      Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 19 of 33




his options” and almost immediately broke the news that the loan balance was now $161,349.62

and not the $128,693.44 stated in the Notice of Default. Audio Recording at 3:00. Mr. Sarang

stated, “the current balance is $161,349.62, do you have the ability or resources Rahul to pay

that amount in full?” Audio Recording at 3:17-3:23. Rahul responded with shock, “Wait… $161

or $125, I thought it was $125…”. Audio Recording at 3:28. Mr. Sarang responded, “No, I got

it at $161,349.62.” Audio Recording at 3:31. Mr. Manchanda responded, “That’s wrong, that’s

got to be wrong, I even got a letter from ECMC….” Audio Recording at 3:33. Mr. Sarang then

clarified, “Your principal is $124,790 and then so, collection costs were applied here as well and

that’s probably the differential that you’re looking in reference to.” Audio Recording at 3:36-

3:47. (Emphasis added). Mr. Manchanda then said, “So it’s $40,000 in collection costs?” Audio

Recording at 3:48. (Emphasis added). Then, Mr. Sarang paused and started going through the

numbers, but his computer “lagged” and then he gave the breakdown as follows: “Alright, so

your principal balance … is $124,790.43, the interest is $4,977.52, the collection costs are

$31,580.67.” Audio Recording at 3:48-4:28. (Emphasis added). Mr. Manchanda responded by

saying, “Woah, Woah!” Audio Recording at 4:28-4:30. (Emphasis added). Then, Mr. Sarang

said, “Correct, That’s what happens when you get in default…” Audio Recording at 4:30-4:32.

(Emphasis added). As Mr. Sarang was starting his pitch about the Rehabilitation Program, Mr.

Manchanda again protested about the default and the addition of collection costs, saying, “I mean

30 grand, why 30 grand in collection costs, I mean I didn’t sign up for that. Who defaulted my

loan, you guys, that’s crazy.” Audio Recording at 7:38-7:48. (Emphasis added). Mr. Sarang

responded, “Well, that’s what happens when you get in default…” Audio Recording at 7:48-

7:51. (Emphasis added). Mr. Manchanda said, “Really, really…” Audio Recording at 7:52-7:53.

Mr. Sarang responded, “Trust me, I get it…” Audio Recordings at 7:54-7:58.



                                                19
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 20 of 33




                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       35.       Shortly thereafter, Mr. Sarang provided the solution to the problem ECMC

caused by placing Mr. Manchanda in default and charging him $31,580.67 in additional collection

charges and interest for a total of a $36,559.19 upcharge on a loan Mr. Manchanda already could

not afford. Mr. Sarang stated, “With the information that you are providing me right now, I’m

able to give you monthly payments at $5 on a monthly basis. And you’re like, what’s $5 gonna

do? I get it. It’s gonna get you out of default. So as long as you can show us that you’re gonna

be able make 9 out of 10 on-time monthly payments, you’re gonna go ahead and get yourself

out of default, at which time you’re gonna be eligible for deferments, forbearances, financial aid,

any negative credit reporting of the default requested to be removed after 45-days as well, because

I’m pretty sure this is affecting your credit report very negatively right now. And just by making

the $5 payments you’re gonna get yourself out of default, at which point in time, finally when

you do get out of default, you can say hey, originally my principal balance was $125,000, I was

placed in a default, and I’m disputing the collection costs on behalf of the account, so there’s

multiple avenues you’d like to take, but I’m a big believe that knowing is half the battle… you

know what I mean.” Audio Recording 8:20-9:19. (Emphasis added). Mr. Manchanda then asked

the operative question, “I appreciate that, would that take off the collection costs? Would that

take off the collection costs to or just the default?” Audio Recording 9:19-9:24. (Emphasis

added). Mr. Sarang dodged this question and said he couldn’t advise on that, but once Mr.

Manchanda got “out of default” he could “contest it” with the new lender. 9:55-10:03.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.



                                                20
      Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 21 of 33




       36.      On May 7, 2017, ECMC filed a “Notification of Report to Consumer Reporting

Agencies” indicating that “[s]ince you did not pay the full balance of your defaulted student

loan(s) within 60 days of the notice of default, Educational Credit Management Corporation

(“ECMC”) has reported the default status to all national consumer reporting agencies, as required

by federal regulation.” Bates No.: 000072. This. Notification was violative of 34 C.F.R. §

682.410(b)(5)(ii), because credit reporting can only occur after a proper NOD is provided to a

correct address. This notification also came as a complete shock to Mr. Manchanda, who had just

entered into a Rehabilitation Program with ECMC to prevent his credit from being damaged.

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes a

legal argument and is not supported by admissible evidence. See Fed. R. Civ. P. 56(c) and

Local Civil Rule 56.1.

       37.      Under the applicable regulatory framework, a guaranty agency cannot report a

consumer to a Consumer Reporting Agency or impose collection costs until it provides the

borrower with written notice provided to their last known address and then waited the requisite

60 days:

               (ii) The guaranty agency, after it pays a default claim on a loan but before it
               reports the default to a consumer reporting agency or assesses collection costs
               against a borrower, shall, within the timeframe specified in paragraph
               (b)(6)(ii) of this section, provide the borrower with –
                       (A) Written notice that meets the requirements of paragraph (b)(5)(vi)
               of this section regarding the proposed actions;
                       (B) An opportunity to inspect and copy agency records pertaining to the
               loan obligation;
                       (C) An opportunity for an administrative review of the legal
               enforceability or past-due status of the loan obligation; and
                       (D) An opportunity to enter into a repayment agreement on terms
               satisfactory to the agency.

                34 C.F.R. § 682.410(b)(5)(ii).




                                                 21
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 22 of 33




                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not an allegation of fact.


       38.      On May 30, 2017, Plaintiff made a report to the Consumer Financial Protection

Bureau (“CFPB”) complaining that a $30,000 to $40,000 collection fee was illegally added on to

Plaintiff’s loan. Bates Nos: 000074-000080.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       39.      ECMC used a team of collections employees and supervisors in a “boiler room”

setting who were incentivized by commissions and bonuses which made up more than half their

pay for booking “collection costs” of 25%-30% against unwitting defaulted student loan debtors

and enrolling the defaulted student debtors into its “rehabilitation program” which it falsely

advertised by not providing debtors with honest information about their options, in particular,

with regard to avoiding collection costs altogether. Sarang Deposition, Pgs. 33-34. (Q: How much

was the percentage that you would receive in bonuses and commissions, the exact percentage for

a successful enrollment of an individual into your rehabilitation program, was it a set amount

percentage? A: There is a structure, there is a commission structure. You had to make sure that

you collected a certain amount of student loans in order for you to actually be in the tier, so

there is different tiers…. Q; Can you define what a tier is?.. A tier three, if you had a great

month. It’s just like a care salesman, you sell two cars, you get this, you sell four cars, you get

that, do you know what I mean? It’s the same instance.” (Pg. 23, lns. 23-25, Pg. 24, lns. 5-25).

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence (see Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1) and

misstates certain deposition testimony.


                                                22
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 23 of 33




       40.      ECMC used a collections employee who was previously arrested and convicted

for alcohol related crimes such as a DUI and who sounded inebriated or drunk while contracting

Plaintiff and discussed his drinking habits on the call. Sarang Transcript, Pgs. 74-75 (“For

drinking while under the influence… alcohol. Were you convicted? Yes.” (Pg. 74, lns. 15-24),

“I had to do a, go to DUI school and go through – what is it called? The breathalyzer in your

vehicle. I had a breathalyzer in my vehicle and had to go through a 18 month program. (Pg. 74,

lns 3-8).”

                RESPONSE: Other than referring to the deposition testimony cited in this

paragraph, ECMC objects to this paragraph on the basis that it is argumentative and not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       41.      ECMC used a collections employee who forced Plaintiff to “Docu-Sign” the

“rehabilitation contract” twice in one evening, within 20 minutes apart, and on information and

belief the first version (different from that included in discovery) differed in the amount, in a

further attempt to deceive Mr. Manchanda into accepting ECMC’s “collection costs.”

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       42.      ECMC used a collection employee who was never trained in either the Higher

Education Act, the Fair Debt Collection Practices Act, and was instead picked from a previous

collections job at Superlative RM (who self-described himself as a “used car salesman”) wherein

he was used to collect on “pay day loans,” “overdue credit cards,” and other unsavory debts, and

while at ECMC where he was awarded a “cut of the profits” of all the innocent student loan

debtors that he managed to deceptively ensnare into ECMC’s deceitful “rehabilitation program.”

Sarang Deposition, Pgs. 18-19.



                                               23
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 24 of 33




                   RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       43.         ECMC used a collections employee who repeatedly refused to answer questions

pertaining to the actual debt owed, and when Plaintiff repeatedly questioned why he kept saying

$161,000 owed and not approximately $125,000 owed, the ECMC collection employee merely:

(a) changed the subject; (b) avoided the question; (c) asked Plaintiff about his race/ethnicity; (d)

mocked the spelling and pronunciation of Plaintiff’s relatives names; (e) inappropriately asked if

he could come visit Plaintiff in New York or would Plaintiff like to come visit him in California,

and (f) other inane and obvious diversions designed to either not answer the question, not explain

the missing “Notice of Default,” or change the subject entirely. Sarang Deposition, passim.

                   RESPONSE: ECMC objects to this paragraph on the basis that it is

argumentative and not supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local

Civil Rule 56.1.

       44.         ECMC used a collections employee who not only had access to Plaintiff’s current

address and phone number on screen while speaking with him, but was also in close contact with

others (not less than 10) or himself had access to the ability to “toggle” or look up Plaintiff’s

previous address where the “Notice of Default” was supposedly sent. Sarang Deposition, Pg. 13.

                   RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence (see Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1) because

it misstates the witness’s testimony.

             ECMC Ruthless Collection Activities Against Borrowers Suffering
             Financial Hardship and Who Are Seeking Bankruptcy Protection

       45.         On January 1, 2014, The New York Times published an article highlighting the

ECMC’s ruthlessness against those seeking bankruptcy protection. Natalie Kitroeff, Loan


                                                 24
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 25 of 33




Monitor Is Accused of Ruthless Tactics on Student Debt, N.Y. TIMES (Jan. 1, 2014) 7. It is

widely reported that the Department of Education (“DOE”) has chosen to instruct its contractor

ECMC to pursue highly aggressive and costly litigation tactics even against the poorest borrowers

seeking bankruptcy relief. Id. Thus, in the Schaffer case, for example, ECMC pursued Ms.

Schaffer into bankruptcy court and argued she wasn’t entitled to a discharge because they accused

her of spending too much money on dining out when she paid $12 at McDonald’s for some food

a few times a month that she split with her husband. Id.

                 RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

        46.      Even though, at the age of 54, she was the sole provider, since her husband Ron

was unable to work due to advanced Hepatitis C, diabetes and liver cancer, requiring her to care

for Ron before and after work, and although she was working starting at 4:00 am each day in a

security guard role, her discharge was challenged because she would occasionally buy a $12 value

meal at McDonalds for dinner. Id. Ms. Schaffer said: “I was taking care of Ron and working a

full-time job, so lots of times I didn’t have time to fix dinner, or I was just too darn tired.” Id.

                 RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

        47.      In a similar fashion, ECMC opposed bankruptcy relief for Janet Roth, an elderly

woman with chronic health problems who was living on Social Security income of only $774 a

month. Roth v. Educational Credit Management Corporation, 490 B.R. 908 (9th Cir. BAP 2013).


        7
         Available at https://www.nytimes.com/2014/01/02/us/loan-monitor-is-accused-
ofruthless-tactics-on-student-debt.html?pagewanted=1&_r=1.




                                                  25
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 26 of 33




                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

       48.      ECMC has been controversial for its "ruthless" tactics in collecting on loans, even

in bankruptcy court, and for the large bonuses it paid its collectors for debt collection activities.

                RESPONSE: ECMC objects to this paragraph on the basis that it is not

supported by admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1.

                         Plaintiff Rahul Manchanda’s FDCPA Claim

       49.      ECMC is a debt collector under the FDCPA. (Compl. ¶¶ 93-95.). As relevant

here, the FDCPA defines a “debt collector” as “any person . . . who regularly collects or attempts

to collect, directly or indirectly, debts owed or due or asserted to be owed or due another.” 15

U.S.C. § 1692a(6). There is no question and no dispute that Defendant “regularly collects or

attempts to collect” debts “asserted to be owed or due another.”

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence. In addition,

ECMC only collects debts for its own account – that is, debts in which it has a proprietary

interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       50.      A financial institution which purchases delinquent debts is a "debt collector"

within the meaning of the FDCPA with respect to the delinquent debts. Schlosser v. Fairbanks

Capital Corp., 323 F.3d 534 (7th Cir. 2003); Kimber v. Federal Financial Corp., 668 F.Supp.

1480 (M.D.Ala. 1987); Cirkot v. Diversified Systems, 839 F.Supp. 941 (D.Conn. 1993); Holmes

v. Telecredit Service Corp., 736 F.Supp. 1289, 1292 (D.Del. 1990).

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence. In addition,



                                                  26
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 27 of 33




ECMC only collects debts for its own account – that is, debts in which it has a proprietary

interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       51.      Under the FDCPA, the terms “debt collector” and “creditor” are mutually

exclusive. To distinguish between these two possibilities, the Act uses the status of the debt at

the time of the assignment:

               “(6) The term "debt collector" means any person who . . . regularly collects or
               attempts to collect, directly or indirectly, debts owed or due or asserted to be
               owed or due another. . . . The term does not include —

                (F) any person collecting or attempting to collect any debt owed or due or
               asserted to be owed or due another to the extent such activity . . . (iii) concerns a
               debt which was not in default at the time it was obtained by such person.”

                15 U.S.C. § 1692a (emphasis added).

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes legal

argument and not a factual allegation supported by admissible evidence. In addition, ECMC only

collects debts for its own account – that is, debts in which it has a proprietary interest – and does

no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       52.      In other words, the Act treats assignees as debt collectors if the debt sought to be

collected was in default when acquired by the assignee, and as creditors if it was not. See Bailey

v. Security Nat'l Servicing Corp., 154 F.3d 384, 387 (7th Cir. 1998); Whitaker v. Ameritech

Corp., 129 F.3d 952, 958 (7th Cir. 1997); see also Pollice v. Nat'l Tax Funding, L.P., 225 F.3d

379, 403-04 (3d Cir. 2000); Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 106-07 (6th

Cir. 1996); Perry v. Stewart Title Co., 756 F.2d 1197, 1208 (5th Cir. 1985). Here, it is absolutely

clear that Manchanda’s loan was deemed to be in default and delinquent as of July 6, 2014. Bates

Nos.: 000074-000080. Ms. Smith explained that “the loan was … originally guaranteed by

American Student Assistance (“ASA”)” and “ASA paid a bankruptcy claim… of $114,489” and



                                                  27
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 28 of 33




“[d]ue to the bankruptcy filing, ASA transferred all right, title and interest of the loan to ECMC

…” Id.

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence. In addition,

ECMC only collects debts for its own account – that is, debts in which it has a proprietary

interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

         53.    As noted in Paragraph 7-8 above, Manchanda’s loan went into default on July

6th, 2014, when a bankruptcy claim was made, after which ASA transferred all rights, title and

interest of the loan to ECMC on July 10, 2014 and ECMC acquired the defaulted loan. On July

15, 2014, ASA sent a Notice that ECMC had taken over Plaintiff’s loan. Bates Nos.: 000081-

000086, 000108-000110.

         54.    ECMC relies on the fact that the FDCPA excludes from its definition of “debt

collector” those “collecting or attempting to collect any debt owed or due or asserted to be owed

or due another to the extent such activity is . . . incidental to a bona fide fiduciary obligation.”

15 U.S.C. § 1692a(6)(F).

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence.

         55.    For the fiduciary exception to apply, Defendant must have a “fiduciary

obligation” and Defendant’s collection activity must be “incidental to” that fiduciary obligation.

Rowe v. Educ. Credit Mgmt. Corp., 559 F.3d 1028, 1032 (9th Cir. 2009). As the court did in

Rowe, we will presume that Defendant has a “fiduciary obligation” to DOE as far as its guarantor

role is concerned. However, as the Ninth Circuit aptly noted in Rowe, “But the question is not

whether, generally speaking, ECMC is a guaranty agency. Rather, the question is whether, in this



                                                 28
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 29 of 33




particular case, ECMC was acting as a guaranty agency under the HEA or merely as a collection

agent.” Id. at 1032.

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence. In addition,

ECMC only collects debts for its own account – that is, debts in which it has a proprietary

interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       56.      In Rowe, as here, ECMC did not guaranty the loan to Rowe, OSSC rather than

ECMC was the guarantor of the loan (here Manchanda’s guarantor was American Student

Assistance (“ASA”) (SOUMF, ¶¶ 5-6)). Id. at 1035. Accordingly, in Rowe the court found that

ECMC’s sole function was to take assignment of the loan from OSSC and to act as a collection

agent for them. Id. The Ninth Circuit held that “[s]uch collection activity is not “incidental to”

ECMC’s fiduciary duty to DOE” within the meaning of the FDCPA. 15 U.S.C. § 1692a(6)(F)(i).

Id. In Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1262-1263 (9th Cir. 1996), the

Ninth Circuit held categorically that collection activities of guaranty agencies under the HEA are

subject to the FDCPA.

                RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence. In addition,

ECMC only collects debts for its own account – that is, debts in which it has a proprietary

interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

       57.      Simply put, if ECMC is nothing more than a debt collector, acting like a debt

collector by acquiring delinquent and defaulted student debts, adding collection fees to the

balances like “debt collectors” do, and making collection calls to receive payments thereon,

through various collection programs, including the predatory “rehabilitation program,” discussed



                                                 29
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 30 of 33




herein, then they will be liable as a debt collector. Id.

                 RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence. In addition,

ECMC only collects debts for its own account – that is, debts in which it has a proprietary

interest – and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

                                  FDCPA Violations by ECMC

        58.      A debt collector may not communicate with a consumer at any unusual time or

place known, or that should be known, to be inconvenient to the consumer. 15 U.S.C. §

1692c(a)(1). Here, Mr. Sarang’s call was placed after hours, around 9:00 pm to 10:00 pm.

                 RESPONSE: ECMC objects to the first sentence of this paragraph on the basis

that it constitutes legal argument and not a factual allegation supported by admissible evidence.

ECMC objects to the second sentence of this paragraph on the basis that it is not supported by

admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In addition, ECMC

only collects debts for its own account – that is, debts in which it has a proprietary interest –

and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

        59.      A debt collector may not communicate with a consumer at the consumer's place

of employment where on-the-job personal communications are prohibited. 15 U.S.C. §

1692c(a)(2). Mr. Manchanda indicated he did not take calls at work, but Mr. Sarang nonetheless

sought his work phone number, address, and other contact details. Audio Recording at 1:30-2:15.

                 RESPONSE: ECMC objects to the first sentence of this paragraph on the basis

that it constitutes legal argument and not a factual allegation supported by admissible evidence.

ECMC objects to the second sentence of this paragraph on the basis that it is not supported by

admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In addition, ECMC



                                                   30
         Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 31 of 33




only collects debts for its own account – that is, debts in which it has a proprietary interest –

and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

         60.    Contacts with the consumer's relatives, other than the spouse, violate the FDCPA.

Here, Mr. Sarang at the end of the Audio Recording asked for contact details for a number of 3rd

parties, including Rishi Manchanda and Dr. Sapna Muragali (Mr. Manchanda’s ex-girlfriend’s

Mom of 20-years-ago), and Sara Manchanda (Mr. Manchanda’s Mom). Audio Recording 28:00-

31:00.

                RESPONSE: ECMC objects to the first sentence of this paragraph on the basis

that it constitutes legal argument and not a factual allegation supported by admissible evidence.

ECMC objects to the second sentence of this paragraph on the basis that it is not supported by

admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In addition, ECMC

only collects debts for its own account – that is, debts in which it has a proprietary interest –

and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

         61.    The FDCPA also prohibits harassing or abusive communications, 15 U.S.C. §

1692d(1)-(6),[5] and the communication of false or misleading representations in attempting to

collect a debt, particularly where these practices improperly take advantage of the debtor and

benefit the debt collector. 15 U.S.C. § 1692(e). Here, the entire interaction with Mr. Sarang was

misleading and misrepresented Mr. Manchanda’s options, because accepting $36,559.19 in

collection costs to “get out of default” and to rehabilitate the loan was sold to Mr. Manchanda as

his only option, after never having received the “Notice of Default” giving him 60 days to cure,

when in fact, ECMC purposely steered Mr. Manchanda down the default/rehabilitation path

rather than providing debtor counseling, motivated by the substantial fees ECMC could earn by

doing so.



                                                  31
       Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 32 of 33




                 RESPONSE: ECMC objects to the first sentence of this paragraph on the basis

that it constitutes legal argument and not a factual allegation supported by admissible evidence.

ECMC objects to the second sentence of this paragraph on the basis that it is not supported by

admissible evidence. See Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1. In addition, ECMC

only collects debts for its own account – that is, debts in which it has a proprietary interest –

and does no collect the debts of other entities. (Klisch Dec. at ¶ 2.)

        62.      Section 1692(e) explicitly outlines 16 types of representations that amount to per

se violations. For example, § 1692(e)(4) prevents collectors from falsely representing the

potential results of nonpayment of the debt. Section 1692(e)(5) prohibits collectors from

threatening to take action that is not intended or that amounts to a legal violation of the Act.

Additionally, § 1692(e)(11) makes it the affirmative duty of the debt collector to "disclose clearly

in all communications made to collect a debt or to obtain information about a consumer, that the

debt collector is attempting to collect a debt and that any information obtained will be used for

that purpose." Manchanda claims that ECMC violated §§ (e)(4), (5) and (11) in attempting to

collect on his defaulted loan.

                 RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence.

        63.      The FDCPA's exception for collection activities "incidental to a bona fide fiduciary

obligation" does not apply to ECMC's activities in this case.

                 RESPONSE: ECMC objects to this paragraph on the basis that it constitutes

legal argument and not a factual allegation supported by admissible evidence.




                                                    32
      Case 1:19-cv-05121-WHP Document 78-1 Filed 06/18/21 Page 33 of 33




Dated: Hackensack, New Jersey
       June 18, 2021

                                          LAW OFFICES OF KENNETH L. BAUM
                                          LLC
                                          Attorneys for Defendant Educational Credit
                                          Management Corporation


                                          By:    /s/ Kenneth L. Baum
                                                 Kenneth L. Baum




                                     33
